Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 1 of 9 Page ID #:63



1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
3    Manhattan Beach, California 90266
     Telephone: (310) 546-7400
4    Facsimile: (310) 546-7401
5    Attorneys for Plaintiff
     Deckers Outdoor Corporation
6
7                           UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
     DECKERS OUTDOOR                          ) CASE NO. 2:20-cv-03670-FMO-JEM
10   CORPORATION, a Delaware                  )
     Corporation,                             ) JOINT REPORT OF PARTIES’ RULE
11                                            ) 26(f) CONFERENCE
                        Plaintiff,            )
12                                            )
                  v.                          ) Scheduling Conference:
13                                            )
     STEVEN MADDEN, LTD, a                    ) Date:       Thursday, September 3, 2020
14   Delaware Corporation; and DOES 1-        ) Time:       10:00 a.m.
     10, inclusive,                           ) Courtroom: 6D – First Street Courthouse
15                                            )
                                              )
16                         Defendants.        )         Hon. Fernando M. Olguin
                                              )
17
           Plaintiff Deckers Outdoor Corporation (“Deckers”) and Defendant Steven
18
     Madden, Ltd. (“Steven Madden”), through their counsel of record, hereby submit this
19
     Joint Report of their conference pursuant to Rule 26(f) and the Court’s Order Setting
20
     Scheduling Conference entered in this action [Dkt. 15]. “The Parties” shall refer
21
     collectively to Deckers and Steven Madden.
22
           The positions set forth in this Joint Report are based on counsels’ current
23
     understanding of the legal and factual issues involved in the case. The Parties
24
     acknowledge that as discovery proceeds and the case progresses, the beliefs and views
25
     set forth herein may change or evolve.
26
27
28
                                                1
                                       RULE 26 JOINT REPORT
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 2 of 9 Page ID #:64



1    A.    STATEMENT OF THE CASE
2          On April 21, 2020, Deckers filed the present action against Steven Madden
3    alleging claims of: (1) Trade Dress Infringement under the Lanham Act with regard to
4    Deckers’ “Fluff Yeah Slide” Trade Dress; (2) Trade Dress Infringement under
5    California Common Law; (3) Unfair Competition under Cal. Bus. & Prof. Code §
6    17200, et seq.; (4) Unfair Competition under California Common Law and (5) Patent
7    Infringement of U.S. Patent No. D866,941, Deckers’ design patent covering an
8    ornamental design corresponding to Deckers’ Fluff Yeah Slide.
9          Steven Madden filed an Answer on June 22, 2020. Steven Madden has no
10   counterclaims or asserted affirmative defenses, though it does request attorneys’ fees
11   both under the Lanham Act and 35 U.S.C. §285. Steven Madden denies Deckers’
12   allegations in their entirety – it does not sell any footwear products that infringe on
13   Deckers’ alleged trade dress or patent rights. Trade dress for a product design can
14   never be “inherently distinctive,” and Deckers failed to clearly articulate and define the
15   elements of trade dress in which it supposedly claims rights. Deckers’ description is
16   too general to give fair notice of the scope of the claim, and Steven Madden did not
17   sell any product that includes the key “Segmented Vamp” feature – which Deckers
18   deliberately failed to include in its definition of its alleged trade dress.
19   B.    SUBJECT MATTER JURISDICTION
20         This Court has subject matter jurisdiction over the claims alleged in this action
21   pursuant to 28 U.S.C. §§ 1331, 1338.
22   C.    LEGAL ISSUES
23         1.     Whether or not the alleged “Fluff Yeah Slide” Trade Dress is a valid and
24   protectable trade dress under the Lanham Act;
25         2.     Whether or not the alleged D866,941 Patent (“the ’941 Patent”) is a valid
26   and protectable patent under U.S. Patent Laws;
27         3.     Whether or not Steven Madden is liable for trade dress infringement;
28         4.     Whether or not Steven Madden is liable for patent infringement;

                                                   2
                                         RULE 26 JOINT REPORT
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 3 of 9 Page ID #:65



1          5.     Whether or not Steven Madden acted knowingly, intentionally, and/or
2    willfully in connection with the alleged infringement;
3          6.     Damages to which Deckers is entitled in the event Steven Madden is
4    found to be liable for the claims alleged; and
5          7.     Whether Steven Madden should be awarded attorneys’ fees under the
6    Lanham Act and 35 U.S.C. §285 in view of Deckers’ meritless claims.
7    D.    PARTIES, EVIDENCE, ETC.
8          The Parties are (i) Plaintiff Deckers Outdoor Corporation and (ii) Defendant
9    Steven Madden, Ltd. Steven Madden has previously filed the required corporate
10   disclosure statements in this action [Dkt. 13 & 14], which notes that BlackRock, Inc.
11   own 10% or more of Steven Madden stock. Further, a list of the U.S. subsidiaries and
12   affiliates of Steven Madden is attached hereto as Exhibit A.
13         The Parties are not yet in a position to identify the percipient witnesses and key
14   documents on the main issues in the case.
15   E.    INSURANCE
16         The Parties are not aware at this time of any insurance coverage that would be
17   relevant to this action.
18   F.    MAGISTRATE JUDGE
19         The Parties do not wish to have a Magistrate Judge preside over this action.
20   G.    DISCOVERY
21         1.     Initial Disclosures
22         The Parties have agreed that they will each serve one another with their initial
23   disclosures under Rule 26(a) on or before September 4, 2020.
24         2.     Written Discovery
25         The Parties plan to serve Requests for Production, Special Interrogatories,
26   and/or Requests for Admission pursuant to the Federal Rules of Civil Procedure. The
27   Parties will begin written discovery soon after the parties Rule 26(f) Conference and
28   may serve additional requests throughout the course of discovery. Any motions

                                                  3
                                        RULE 26 JOINT REPORT
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 4 of 9 Page ID #:66



1    challenging the adequacy of discovery responses shall be filed timely, served and
2    calendared sufficiently in advance of the discovery cut-off date to permit the responses
3    to be obtained before that date, if the motion is granted.
4          3.     Depositions
5          Deckers plans to take depositions of the other party pursuant to FRCP 30(b)(6)
6    and other witnesses with relevant information, identities of whom are not yet known.
7    Steven Madden is not certain that any depositions, by either party, are warranted in this
8    case. Any depositions shall take place in advance of the discovery cut-off date after
9    initial written discovery is conducted.
10         4.     Non-Expert Discovery Cut-Off
11         The Parties propose December 18, 2020 to be the discovery cut-off date for
12   non-expert discovery in the action, including hearing all non-expert discovery motions.
13   The Parties agree that discovery need not be bifurcated or conducted in phases.
14         5.     Expert Discovery
15         The Parties agree that expert discovery and disclosures shall be governed by
16   Rule 26(a)(2). The Parties shall make expert disclosures in accordance with the below
17   schedule:
18         Initial Expert Disclosures Due:          January 29, 2021
19         Rebuttal Expert Disclosures Due:         February 26, 2021
20         The Parties propose March 31, 2021 to be the cut-off date for expert discovery
21   in the action, including hearing all expert-related discovery motions.
22         6.     Protective Order
23         To the extent documents or information sought from any Party is confidential,
24   proprietary, a trade secret or contain private personal information of third persons or
25   entities that may be subject to legal protections, the Parties will (a) further discuss the
26   production of such documents or information, and (b) enter into a suitable stipulated
27   Protective Order for protection of such documents or information.
28

                                                  4
                                        RULE 26 JOINT REPORT
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 5 of 9 Page ID #:67



1             7.     Discovery Procedures
2             The Parties will work together to minimize discovery disputes. In addition, the
3    Parties have agreed to service of non-ECF filed documents via e-mail, with response
4    dates extended by three (3) days per FRCP 6.1 The agreement on e-mail service
5    provides an alternative acceptable form of service in addition to the other traditional
6    forms of service (e.g., mail, hand delivery, overnight) that are provided for under the
7    Rules. Should any e-mail have voluminous attachments, the Parties have agreed to
8    either (a) divide the attachments into separate emails, (b) utilize a file-sharing protocol
9    such as an FTP link or (c) serve using one of the other traditional forms of service (and
10   if so, any extension to a response would be as set out in the Rules for that method of
11   service), to try to ensure full and timely delivery.
12            8.     Electronically Stored Information (“ESI”)
13            The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) should be
14   applied to the preservation, collection, search, review, and production of ESI. The
15   Parties agree to discuss the format of the production of ESI, and agree that the
16   following types of files should be produced in native format unless redacted:
17            •      Microsoft Excel (.XLS*)
18            •      Microsoft Access (.MDB)
19            •      CSV
20            •      Multi-Media (e.g., .MP3, .WAV, etc.)
21            •      Microsoft Project (.MPP)
22            If particular documents warrant a different format, the Parties will cooperate to
23   arrange for the mutually acceptable production of such documents. The Parties agree
24   not to degrade the searchability of documents as part of the document production
25   process.
26
27
28   1
         Any document filed via ECF will be served via ECF per the usual practice.

                                                       5
                                             RULE 26 JOINT REPORT
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 6 of 9 Page ID #:68



1    H.    MOTIONS
2          At this time, the Parties do not anticipate filing motions seeking to add other
3    parties or claims, file amended pleadings or to transfer venue.
4    I.    CLASS CERTIFICATION
5          This is not a class action.
6    J.    DISPOSITIVE MOTIONS
7          The Parties may make motions for summary judgment/adjudication and propose
8    that April 30, 2021 is the cut-off date for filing any such motions.
9    K.    SETTLEMENT/ADR
10         The Parties have engaged in initial settlement discussions, but have not reached
11   a resolution. The Parties have agreed to utilize the Court Mediation Panel as their
12   ADR selection pursuant to the Notice to the Parties of Court-Directed ADR Program in
13   this action [Dkt. 7], and propose to complete that mediation on or by June 11, 2021.
14   The Parties are concurrently filing the ADR Procedure Selection form pursuant to
15   Local Rule 16-15.2.
16   L.    PRETRIAL CONFERENCE AND TRIAL
17         Plaintiff has requested a jury trial, which the Parties anticipate will take
18   approximately 3-5 court days.
19         Proposed Pre-Trial Conference Date:            July 30, 2021
20         Proposed Trial Date:                           August 9, 2021
21         Based on the information currently available to the Parties, Deckers anticipates
22   calling no more than 10 witnesses at trial, and Steven Madden anticipates calling no
23   more than 10 witnesses at trial.
24   M.    TRIAL COUNSEL
25         Trial Counsel for Deckers: Brent H. Blakely, Esq.
26         Trial Counsel for Steven Madden: Susan Smith, Esq.
27
28

                                                   6
                                         RULE 26 JOINT REPORT
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 7 of 9 Page ID #:69



1    N.      INDEPENDENT EXPERT OR MASTER
2            The Parties agree that they do not think this case requires the Court to appoint a
3    master pursuant to Fed. R. Civ. P. 53 or an independent scientific expert.
4    O.      OTHER ISSUES
5            None to note at this time.
6
7    DATED: August 19, 2020                    BLAKELY LAW GROUP
8
9                                              By:    /s/ Brent H. Blakely
                                                      Brent H. Blakely
10                                                    Attorneys for Plaintiff
                                                      Deckers Outdoor Corporation
11
12   DATED: August 19, 2020                    HUNTON ANDREWS KURTH LLP
13
14                                             By:    /s/ Susan A. Smith
                                                      Susan A. Smith
15                                                    Attorneys for Defendant
                                                      Steven Madden, Ltd.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
     115072.0000097 EMF_US 81493561v4     RULE 26 JOINT REPORT
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 8 of 9 Page ID #:70




                       EXHIBIT A
Case 2:20-cv-03670-FMO-JEM Document 17 Filed 08/19/20 Page 9 of 9 Page ID #:71




        U.S. Subsidiaries and Affiliates of Defendant Steven Madden, Ltd.

    x Cejon Accessories Inc.
    x Schwartz & Benjamin Inc.
    x Daniel M. Friedman & Associates Inc.
    x Diva Acquisition Corp
    x Madlove, LLC
    x SML Industries LLC
    x Maddman Productions LLC
    x BJ Acquisition LLC
    x B. B. Dakota, Inc.
    x BA Brand Holdings LLC
    x SML Industries, LLC
    x Feel So Good Entertainment LLC
    x The Topline Corporation
    x Report Footwear Inc.
    x DV Retail Inc.
    x Dolce Vita Holdings Inc.
    x SMI, LLC
    x Steven Madden Retail, Inc.
    x Dolce Vita Footwear Inc.
    x Adesso-Madden, Inc.
    x Greats Brand Inc.
    x BA Brand Management LLC
    x BA Brand Holdings LLC
